IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT JACKSON
                         Assigned on Briefs March 1, 2016


     PAUL WILLIAMS EL v. SHERIFF ANDY DICKSON, CARROLL
                           COUNTY

                 Appeal from the Circuit Court for Carroll County
                   No. 13CR158     Charles C. McGinley, Judge




              No. W2015-01614-CCA-R3-HC - Filed March 30, 2016
                       _____________________________

The Petitioner, Paul Williams el, filed a Petition for Writ of Habeas Corpus Relief,
challenging his conviction for a second or subsequent offense of driving on a cancelled,
suspended, or revoked license. The habeas court summarily dismissed the Petition. On
appeal, we conclude that the Petition failed to meet the procedural requirements of
Tennessee Code Annotated section 29-21-107. Additionally, the Petitioner‟s claim is
based on a complete misreading of Tennessee Code Annotated section 55-50-504 and is
without merit. The judgment of the habeas court is affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the Court, in which THOMAS T.
WOODALL, P.J., and ROBERT H. MONTGOMERY, JR., J., joined.

Paul Williams el, Huntingdon, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant
Attorney General; and Matthew Stowe, District Attorney General, for the appellee, State
of Tennessee.

                                      OPINION

                       I. Factual and Procedural Background

      The Carroll County Grand Jury indicted the Petitioner with one count each of a
second or subsequent offense of driving on a cancelled, suspended, or revoked license
(Count 1); failure to show registration (Count 2); failure to show proof of insurance
(Count 3); and failure to properly use child restraints (Count 4). A nolle prosequi was
entered as to Counts 3 and 4 prior to trial. State v. Paul Williams a/k/a Paul Williams El,
No. W2014-00231-CCA-R3-CD, 2015 WL 1593725, at *1 (Tenn. Crim. App. Apr. 7,
2015), perm. app. denied (Tenn. July 29, 2015). The Petitioner was ultimately convicted
as charged in Counts 1 and 2, and this court affirmed his convictions on appeal. Id. at *1,
*3.

       The Petitioner then filed a Petition for Writ of Habeas Corpus (“the Petition”)
alleging that the trial court lacked subject matter jurisdiction to hear the Petitioner‟s case.
The entire text of the Petition reads:

       Petitioner Paul Williams el petitions the Carroll County Circuit Court for a
       writ of [h]abeas [c]orpus and bring [sic] forth the body of Paul Williams el
       to challenge the lawfulness of the Judgments of T.C.A. [§] 55-50-504 with
       priors; a class A misdemeanor; punishment of confinement of 11 months
       and 29 days:

       1. Petitioner has reason to believe that the trial court was without
       jurisdiction over the charge [sic] offense.

       2. Petitioner also request [sic] to be released on the cash bond secured in
       good faith until the matter has been resolved.

       Attached are the Judgment and an Affidavit.

The attached “Affidavit” is signed by the Petitioner, but the document is not notarized.
Instead, it is signed by three witnesses; two of the witnesses‟ signatures are illegible, and
the third signature appears to read “Alexa Williams el.” The witnesses are not otherwise
identified in the document. In lieu of a notary seal, the Petitioner quotes Second
Corinthians. The record does not contain the State‟s response to the Petition.

       The habeas court summarily dismissed the Petition, finding that the record did not
suggest that the trial court lacked jurisdiction over the Petitioner‟s charges. This timely
appeal followed.

                                         II. Analysis

       The Petitioner‟s brief on appeal is unclear, but he appears to argue that, in order to
be convicted of a second or subsequent offense of driving on a cancelled, suspended, or
revoked license under Tennessee Code Annotated section 55-50-504(a)(2), the prior
offense had to be a conviction for vehicular assault, vehicular homicide, or driving while
intoxicated. Therefore, the Petitioner contends, the indictment had to specifically allege
that the Petitioner had previously violated Tennessee Code Annotated sections 39-13-
                                            -2-
106, 39-13-213, or 55-10-401 in order to be valid, and that because the indictment did not
contain such factual allegations, it was insufficient to give the trial court subject matter
jurisdiction in his case. The State argues that that the habeas court properly denied relief
because the Petition was procedurally deficient and because the Petitioner‟s claim was
meritless. We agree with the State.

      Tennessee Code Annotated section 29-21-107 sets forth the mandatory statutory
procedural requirements for petitions for habeas corpus relief, stating:

       (a) Application for the writ shall be made by petition, signed either by the
       party for whose benefit it is intended, or some person on the petitioner‟s
       behalf, and verified by affidavit.

       (b) The petition shall state:

       (1) That the person in whose behalf the writ is sought, is illegally restrained
       of liberty, and the person by whom and place where restrained, mentioning
       the name of such person, if known, and, if unknown, describing the person
       with as much particularity as practicable;

       (2) The cause or pretense of such restraint according to the best information
       of the applicant, and if it be by virtue of any legal process, a copy thereof
       shall be annexed, or a satisfactory reason given for its absence;

       (3) That the legality of the restraint has not already been adjudged upon a
       prior proceeding of the same character, to the best of the applicant‟s
       knowledge and belief; and

       (4) That it is the first application for the writ, or, if a previous application
       has been made, a copy of the petition and proceedings thereon shall be
       produced, or satisfactory reasons be given for the failure so to do.

“These procedural requirements „are mandatory and must be followed scrupulously.‟”
Summers v. State, 212 S.W.3d 251, 259 (Tenn. 2007) (quoting Archer v. State, 851
S.W.2d 157, 165 (Tenn. 1993)). The habeas court may summarily dismiss a petition for
failure to comply with the statutory procedural requirements. Id. at 260.

        Further, habeas corpus relief may only be granted in limited circumstances.
Edwards v. State, 269 S.W.3d 915, 920 (Tenn. 2008). Unlike petitions for post-
conviction relief, “the purpose of the habeas corpus petition is to contest void and not
merely voidable judgments.” Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992) (citing State
ex rel. Newsome v. Henderson, 424 S.W.2d 186, 189 (Tenn. 1968)). Rather, “[h]abeas
corpus relief is available in Tennessee only when „it appears upon the face of the
                                          -3-
judgment or the record of the proceedings upon which the judgment is rendered‟ that a
convicting court was without jurisdiction or authority to sentence a defendant, or that a
defendant‟s sentence of imprisonment or other restraint has expired.” Archer, 851
S.W.2d at 164 (quoting State v. Galloway, 45 Tenn. (5 Cold.) 362, 336-37 (1868)).
“Whether habeas corpus relief should be granted is a question of law[,]” which we review
de novo. Edwards, 269 S.W.3d at 919.

       Because a valid indictment is a jurisdictional element of a conviction, “an
indictment that is so defective as to fail to vest jurisdiction in the trial court” may be
challenged pursuant to writ of habeas corpus. Wyatt v. State, 24 S.W.3d 319, 323 (Tenn.
2000). Our supreme court has held that the indictment must “contain a complete
description of such facts and circumstances as will constitute the crime.” Tipton v. State,
28 S.W.2d 635, 636 (Tenn. 1930). Generally, “an indictment is valid if it provides
sufficient information (1) to enable the accused to know the accusation to which answer
is required, (2) to furnish the court adequate basis for the entry of a proper judgment, and
(3) to protect the accused from double jeopardy.” State v. Hill, 954 S.W.2d 725, 727
(Tenn. 1997). Specific reference to the statute defining the offense may be sufficient to
place a defendant on notice of the offense with which he is charged. Ruff v. State, 978
S.W.2d 95, 97 (Tenn. 1998).

        First, the Petition in this case did not satisfy the procedural requirements of
Tennessee Code Annotated section 29-21-107. The Petition failed to state that the
legality of the restraint had not previously been adjudged in a prior proceeding or whether
this was the Petitioner‟s first or subsequent application for a writ of habeas corpus. Tenn.
Code Ann. § 29-21-107(b)(3)-(4). Further, the “Affidavit” attached to the Petition was
not notarized and therefore was not sufficient to satisfy the requirements of Tennessee
Code Annotated section 29-21-107(a). See Mack Transou v. State, No. W2008-02713-
CCA-R3-HC, 2009 WL 1956826, at *2 (Tenn. Crim. App. July 9, 2009), perm. app.
denied (Tenn. Oct. 26, 2009). In his reply brief, the Petitioner asks us to excuse this
deficiency because he is a pro se litigant. Pro se litigants are permitted “a certain amount
of leeway in drafting their pleadings and briefs.” Young v. Barrow, 130 S.W.3d 59, 63
(Tenn. Ct. App. 2003). However, “the courts must not excuse pro se litigants from
complying with the same substantive and procedural rules that represented parties are
expected to observe.” Id. The habeas court‟s summary dismissal of the Petition in this
case was proper because the Petition failed to comply with the applicable procedural
requirements.

      Moreover, the Petitioner‟s claim is without merit because it is based on a complete
misreading of Tennessee Code Annotated section 55-50-504. He asserts that, in order to
be convicted of a second or subsequent offense of driving on a cancelled, suspended, or
revoked license, he first had to have a prior conviction of vehicular assault, vehicular

                                           -4-
homicide, or driving while intoxicated. Under the statute, a person who drives a motor
vehicle when that person‟s driver‟s license is cancelled, suspended, or revoked commits a
Class B misdemeanor. Tenn. Code Ann. § 55-50-504(a)(1). “A second or subsequent
violation of subdivision (a)(1) is a Class A misdemeanor.” Tenn. Code Ann. § 55-50-
504(a)(2). A prior conviction of vehicular assault, vehicular homicide, or driving while
intoxicated is only relevant to determine the punishment for driving while license is
cancelled, suspended, or revoked. If the defendant‟s license was cancelled, suspended, or
revoked due to a prior conviction of vehicular assault, vehicular homicide, or driving
while intoxicated, the defendant‟s first violation of Tennessee Code Annotated section
55-50-504 carries a mandatory minimum period of incarceration of not less than two days
but not more than six months and a maximum fine of $1,000. Tenn. Code Ann. § 55-50-
504(a)(1). The defendant‟s second or subsequent violation of driving while license is
cancelled, suspended, or revoked because of a conviction of vehicular assault, vehicular
homicide, and driving while intoxicated, carries a mandatory minimum period of
incarceration of not less than forty-five days but not more than one year and a maximum
fine of $3,000. Tenn. Code Ann. § 55-50-504(a)(2).

      The indictment for Count 1 states:

      The Grand Jurors of the State of Tennessee, duly elected, impaneled, sworn
      and charged to inquire in and for the body of the County of CARROLL, in
      the State aforesaid, upon their oath present:

      That PAUL WILLIAMS a/k/a PAUL WILLIAMS EL, heretofore, to-wit:
      On or about MAY 13, 2013, before the finding of this indictment, in the
      County aforesaid, then and there did knowingly or intentionally drive or
      operate an automobile or other motor driven vehicle along, over and upon a
      public street, to-wit: 364 BYPASS, HUNTINGDON, TENNESSEE, while
      HIS privilege to drive was suspended by the State of Tennessee, thereby
      committing the offense of DRIVING WHILE LICENSE WAS
      CANCELLED, SUSPENDED OR REVOKED, in violation of T.C.A. § 55-
      50-504, against the peace and dignity of the State of Tennessee.

      PRIOR CONVICTIONS:

      1. September 30, 2009; Carroll County Circuit Court Case No. 09CR162

      2. February 3, 2010; Carroll County Circuit Court Case No. 10CR33.

We conclude that the indictment provided “sufficient information (1) to enable the
accused to know the accusation to which answer is required, (2) to furnish the court
adequate basis for the entry of a proper judgment, and (3) to protect the accused from
                                           -5-
double jeopardy.” Hill, 954 S.W.2d at 727. The Petitioner‟s habeas corpus claim that the
indictment failed to vest subject matter jurisdiction with the trial court is without merit,
and the habeas court‟s summary dismissal of the Petition in this case was proper.

                                     III. Conclusion

       For the aforementioned reasons, the judgment of the habeas court is affirmed.


                                                 _________________________________
                                                 ROBERT L. HOLLOWAY, JR., JUDGE




                                           -6-